Citation Nr: 0532677	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  02-10 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial compensable evaluation for 
asbestosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to 
December 1947 as a firefighter in the Navy where he was 
exposed to asbestos.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDING OF FACT

The veteran's asbestosis is not manifested by a forced vital 
capacity (FVC) of less than 81 percent of predicted value or 
a diffusion capacity of the lung for carbon monoxide by the 
single breath method (DLCO (SB)) of less than 81 percent of 
predicted value.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
asbestosis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.31, 4.97, Diagnostic Code 6833 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) 
(as amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")." Id. at 121.  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letters 
mailed in February and August 2004, to include notice that he 
should submit all pertinent evidence in his possession.  The 
record also reflects that the veteran has been afforded an 
appropriate VA examination and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records identified by the veteran.  Neither 
the veteran nor his representative has identified any 
available, outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such available evidence.  

The record also reflects that following the provision of the 
required and completion of all indicated development, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non-prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim.


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2005).

A 10 percent rating is warranted for an FVC of 75 to 80 
percent predicted, or a DLCO (SB) of 66 to 80 percent 
predicted.  38 C.F.R. § 4.97, Diagnostic Code 6833.

Where the Rating Schedule does not provide a noncompensable 
evaluation for a diagnostic code, a noncompensable evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.  

The distinction between pre- and post-bronchodilatory testing 
is relevant in this appeal.  Bronchial asbestosis is 
evaluated under Diagnostic Code 6833 of VA's Schedule for 
Rating Disabilities.  See 38 C.F.R. § 4.97 (2005).  These 
diagnostic criteria are not explicit as to whether pulmonary 
function test results before or after bronchodilator therapy 
are the bases of the rating.  However, the supplementary 
information published with promulgation of the current rating 
criteria reveals that post-bronchodilator findings are the 
standard in pulmonary assessment.  61 Fed. Reg. 46723 (1996).  
See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) (VA assesses 
pulmonary function after bronchodilation).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

Service connection was established for asbestosis effective 
from July 19, 2001, the date the veteran's claim was 
received, and a noncompensable evaluation was assigned under 
the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6833.  
The veteran contends that his disability manifests to a 
compensable degree.

In May 2001, the veteran underwent treatment at the Lahey 
Clinic Medical Center (LCMC) in Burlington, Massachusetts.  
CT scans of the veteran's chest showed multiple calcified 
pleural plaques and nodules.  The radiologist noted these 
"may represent prior asbestos exposure."  A follow-up 
examination four months later in September 2001, confirmed 
these findings.  

The veteran underwent a VA examination in January 2002.  The 
examiner stated that the veteran was a non-smoker who was 
heavily exposed to asbestos while serving as a firefighter in 
the Navy.  The veteran was noted to have mild shortness of 
breath upon heavy exertion and coughing episodes in the 
morning which produced slight amounts of sputum.  The veteran 
also underwent pulmonary function testing showing a pre-
bronchodilator FVC of 86 percent predicted and a post-
bronchodilator of 91 percent predicted.  The Diffusing 
Capacity of Carbon Monoxide was measured at 101 percent.  The 
VA examiner diagnosed the veteran with asbestosis.

Also of record are treatment records from the LCMC dated 
October 2003 to June 2004.  Examination results note the 
veteran complained of mild dyspnea on exertion, but 
experienced no sputum production or chest pain.  A chest CT 
in March 2004 revealed multiple calcified pleural plaques 
consistent with the veteran's history of asbestos exposure.  
Pulmonary function was described as normal with a pre-
bronchodilator FVC of 146 percent predicted.

VA outpatient records dating from March 2004 to July 2004 
note the presence of asbestosis, but contain no X-ray 
findings or pulmonary function test results.  

In May 2005, the veteran was afforded a VA examination.  The 
veteran complained of progressively more severe shortness of 
breath and of frequently coughing during the day.  Pulmonary 
function testing revealed normal expiratory flow with a 
predicted DLCO (SB) of 90 percent and a predicted FVC of 156 
percent and 174 percent after bronchodilator.  

Diagnostic Code 6833 requires an FVC of less than 81 percent 
predicted or a DLCO (SB) of less than 81 percent predicted 
for a compensable evaluation.  As set forth above, the 
pulmonary function tests have disclosed that the veteran does 
not meet either of the criteria for a compensable evaluation.  
Thus, the Board finds that an initial compensable evaluation 
is not warranted for the veteran's asbestosis.


							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial compensable rating for asbestosis 
is denied. 




____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


